Citation Nr: 0405760	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-15 176	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active peacetime service in the U.S. Navy 
from June 1956 to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The veteran testified in support of his claims at a 
July 2003 hearing before the undersigned traveling Veterans 
Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's DD 214 does not reflect the nature of his 
military occupational specialty during service, but he 
testified that he was a gunner aboard the U.S.S. Guide and 
was exposed to acoustic trauma from firing ship guns and from 
missile launches (pages 4 and 5 of the transcript of the 
travel board hearing).  His service personnel records are not 
on file, and have not been requested.  His service medical 
records (SMRs) show that his hearing of the whispered voice 
was 15/15 in each ear at entrance and discharge from active 
service.  Also, a medical history questionnaire in 
conjunction with the service entrance examination noted that 
he had been treated for an earache and discharge from both 
ears one year prior to service entrance by Dr. Palmer but had 
not had any trouble since. 

Audiometric testing by a clinical audiologist at Hearing 
Solutions, Inc. in August 2002 and July 2003, as well as VA 
audiometric testing in October 2002 document the veteran's 
complaint of tinnitus and a current hearing loss by VA 
standards.  See 38 C.F.R. § 3.385 (2003).  

The private audiologist opined in August 2002 that the 
veteran's hearing loss was consistent with a noise induced 
hearing loss and, in light of his history of inservice 
acoustic trauma, this would suggest that there "may be a 
correlation between the military noise exposure and his 
current hearing loss."  That audiologist rendered a similar 
opinion which was submitted in July 2003, after the travel 
board hearing.  The VA audiologist reported that the veteran 
had a "significant history of noise exposure" after 
military service, that the hearing loss had begun 40 years 
after service, and concluded that there was no indication of 
hearing loss in service.  

The veteran testified that the medical history recorded by 
the VA audiologist was incorrect or incomplete inasmuch as 
any post service exposure to acoustic trauma was both minimal 
and brief (see pages 7, 8, and 9 of the transcript) and that 
his tinnitus actually began during service but became 
constant in the last 6 to 7 years (and did not begin within 
the last 6 or 7 years, as indicated by the VA audiologist) 
(page 5 of the transcript) and that he first noted a hearing 
loss in the 1960s (page 6 of the transcript).  He also 
testified that he might be able to obtain a medical opinion 
from Dr. Bon Gardner (pages 11, 13, and 14 of the 
transcript).  

Accordingly, the case is remanded for the following actions:  

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) (2003), 
are fully complied with and satisfied, in 
accordance with the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), implementing regulations, and all 
applicable legal precedent.  

2.  The veteran's service personnel records should 
be obtained.  

3.  Ask the veteran to provide the full name and 
current address of Dr. Palmer and approximate 
dates of treatment, evaluation or hospitalization 
for disability of his ears, including earaches or 
drainage, prior to military service.  Ask the 
veteran to execute and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of Dr. Palmer.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

The veteran should be specifically requested to 
provide the full name and address of Dr. Bon 
Gardner who, as the veteran testified, could 
render diagnoses or opinions that the veteran's 
current bilateral hearing loss or bilateral 
tinnitus, or both, are due to inservice exposure 
to acoustic trauma.  

The veteran should be requested to execute and 
return the necessary authorization forms for 
obtaining all requested records.  

Also ask Dr. Bon Gardner to provide a medical 
opinion or diagnosis concerning the etiology of 
the veteran's current bilateral hearing loss and 
bilateral tinnitus - particularly insofar as 
whether they are related to the veteran's service 
in the military and exposure to acoustic trauma 
therein.   

The RO must request that Dr. Gardner provide the 
medical bases and supporting authority for his 
diagnoses or opinions.  Additionally, all 
pertinent examination and treatment records not 
already on file regarding the veteran should be 
obtained and associated with the claims file.  

4.  Afford the veteran a VA audiology evaluation 
to determine whether his bilateral hearing loss or 
bilateral tinnitus, or both, are related to 
inservice exposure to acoustic trauma.  The 
examiner should render a diagnosis or opinion as 
to the etiology of the hearing loss and tinnitus, 
and should specifically opine as to whether the 
hearing loss is related to the veteran's military 
service, including inservice acoustic trauma, as 
opposed to post service acoustic trauma.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, prepare a 
supplement statement of the case (SSOC) and send 
it to the appellant and representative.  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


